DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Liu reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
-‘an analyzer’ in claims 1, 14 and 19-20
-‘a sampling device’ in claims 1, 14 and 19-20
-‘a feedback device…to provide an indication’ in claims 1, 14, and 19
-‘an optical device’ in claims 14, 19, and 20
-‘a visual feedback device…to provide a visual indication’ in claim 1, 14, and 19
-‘an audible feedback device…to provide an audible indication’ in claim 17
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 contain multiple ‘and/or’ limitations in sequence making it unclear exactly what is intended to be claimed.
Claim 19 recites ‘an operator’ twice in the claim making it unclear if each recitation is meant to refer to the same element or not.
Claim 20 recites ‘an operator’ twice in the claim making it unclear if each recitation is meant to refer to the same element or not.
Claim 20 recites the limitation "the optical device" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats (US 2012/0156712) in view of Takats (US 2014/0353488; herein after refer to as TakatsII) and Liu (US 2016/0248994).
Regarding claim 1, Takats teaches a feedback apparatus (Abstract; 240) for use with a system that comprises an analyser (130) and a sampling device (11/10), the feedback apparatus comprising:
a receiver arranged and adapted to receive from the analyser information relating to a sample of a substrate obtained using the sampling device (while Takats does not explicitly teach a receiver element, one would inherently need to exist in order for data from element 130 be transferred to element 240); and 
a feedback device (display/output of 240) arranged and adapted to provide an indication based on the information to an operator of the sampling device whilst the sampling device is within the operator's visual field (Paragraph 0111).
II teaches a receiver element arranged and adapted to receive from the analyser information relating to a sample of a substrate obtained using the sampling device (Paragraph 0020; through wireless communication).
It would have been obvious to one of ordinary skill in the art to have modified Takats with TakatsII because these are all known elements in data transfer/communication (Paragraph 0020 of TakatsII)
Takats teaches wherein the feedback device comprises a visual feedback device arranged and adapted to provide a visual indication to the operator based on the information (Paragraph 0111); and 
Takats is silent on wherein the visual feedback device comprises a projector, the visual indication being, or appearing to the operator to be, projected onto the sampling device and/or onto the substrate.
Liu teaches a feedback device that can be used in conjunction with the system of Takats (Takats teaches the use of spectrometry (See Paragraphs 0029 and 0033 of Takats) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and Liu teaches wherein the feedback device comprises a visual feedback device (110 within 114) arranged and adapted to provide a visual indication to the operator based on the information (Paragraph 0074-0076, 0107-0108, and 0152); and wherein the visual feedback device comprises a projector, the visual indication being, or appearing to the operator to be, projected onto the sampling device and/or onto the substrate (Paragraphs 0076 and 0108; ‘In yet another embodiment, the display 110 may be at least partially transparent to allow a user to view the image being displayed, while allowing the user to simultaneously see through the display 110 to also view the user's surrounding environment at the same time.’)
It would have been obvious to one of ordinary skill in the art to have modified Takats with Liu because Liu teaches a feedback device that can be used in conjunction with the system of 
Regarding claim 2, Takats is silent on the feedback apparatus in relation to the analyzer. Liu teaches wherein the feedback apparatus is remote, separate or distal from the analyser (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified Takats with Liu because Liu teaches a feedback device that can be used in conjunction with the system of Takats (Takats teaches the use of spectrometry (See Paragraphs 0029 and 0033 of Takats) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and because it aids in the ability to efficiently identify and diagnose an medical issue (Paragraphs 0002-0003 of Liu).
Regarding claim 3, Takats is silent on the wireless receiver. TakatsII teaches wherein the receiver comprises a wireless receiver that is arranged and adapted to receive the information wirelessly from the analyser (Paragraph 0020; through wireless communication; Paragraph 0041). It would have been obvious to one of ordinary skill in the art to have modified Takats with TakatsII because these are all known elements in data transfer/communication (Paragraph 0020 of TakatsII).
Regarding claim 4, Takats is silent on the feedback apparatus being worn. Liu teaches wherein the feedback apparatus is arranged and adapted to be at least one of worn and carried by the operator of the sampling device (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified Takats with Liu because Liu teaches a feedback device that can be used in conjunction with the system of Takats (Takats teaches the use of spectrometry (See Paragraphs 0029 and 0033 of Takats) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and because it aids in the ability to efficiently identify and diagnose an medical issue (Paragraphs 0002-0003 of Liu).
claim 6, Takats teaches wherein the feedback device is arranged and adapted to provide the indication to the operator whilst the sampling device is both within the operator's visual field and at or adjacent to the site from which the sample of substrate was or is being obtained (Paragraphs 0036 and 0110-0111)
Regarding claim 7, Takats teaches wherein the indication comprises an indication of at least one of the type, sub-type, state, identity and composition of the substrate that was or is being sampled (Paragraph 0110).
Regarding claim 8, Takats teaches wherein the indication comprises an indication as to whether the sample relates to target matter or non- target matter (Paragraph 0110).
Regarding claim 9, Takats teaches wherein the substrate comprises or consists of cellular matter (Paragraph 0028-0030).
Regarding claim 10, Takats teaches wherein the substrate comprises or consists of biological tissue (Paragraph 0028-0030).
Regarding claim 11, Takats teaches wherein the substrate comprises or consists of food matter ((Paragraph 0028-0030 and 0072; subject can be an animal and animal tissue can be considered food matter for other animals or humans).
Regarding claim 16, Takats teaches wherein the visual feedback device comprises a visual display device, the visual indication being displayed by the visual display device (Paragraph 0111)
Regarding claim 17, Takats teaches wherein the feedback device comprises an audible feedback device arranged and adapted to provide an audible indication to the operator based on the information (Paragraph 0111)
Regarding claim 18, Takats teaches wherein the feedback device does not comprise an audible feedback device arranged and adapted to provide an audible indication to the operator based on the information (Paragraph 0111; ‘may provide audio, visual, or audiovisual’ thus teaching would be visual only as opposed to the combination of both which is distinct).
claim 19, Takats teaches a system (Abstract) comprising:
a sampling device (11/10); 
an analyser (130); and a feedback apparatus (240), the feedback apparatus comprising:
a receiver arranged and adapted to receive from the analyser information relating to a sample of a substrate obtained using the sampling device (while Takats does not explicitly teach a receiver element, one would inherently need to exist in order for data from element 130 be transferred to element 240); and 
a feedback device (display/output of 240) arranged and adapted to provide an indication based on the information to an operator of the sampling device whilst the sampling device is within the operator's visual field (Paragraph 0111).
Should Takats be found to be silent on the use of a receiver element, TakatsII teaches a receiver element arranged and adapted to receive from the analyser information relating to a sample of a substrate obtained using the sampling device (Paragraph 0020; through wireless communication).
It would have been obvious to one of ordinary skill in the art to have modified Takats with TakatsII because these are all known elements in data transfer/communication (Paragraph 0020 of TakatsII)
Takats teaches wherein the feedback device comprises a visual feedback device arranged and adapted to provide a visual indication to the operator based on the information (Paragraph 0111). 
Takats is silent on wherein the feedback device comprises a projector, the visual indication being, or appearing to an operator of the sampling device to be, projected onto the sampling device and/or onto the substrate; and/or 
wherein the feedback device comprises an optical device, the visual indication being superimposed or superposed onto an image that contains the sampling device as seen by the operator through the optical device. (Examiner notes due to the and/or language this limitation is optional and not required by the claim).
Liu teaches a feedback device that can be used in conjunction with the system of Takats (Takats teaches the use of spectrometry (See Paragraphs 0029 and 0033 of Takats) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and Liu teaches wherein the feedback device comprises a visual feedback device (110 within 114) arranged and adapted to provide a visual indication to the operator based on the information (Paragraph 0074-0076, 0107-0108, and 0152); and wherein the visual feedback device comprises a projector, the visual indication being, or appearing to the operator to be, projected onto the sampling device and/or onto the substrate (Paragraphs 0076 and 0108; ‘In yet another embodiment, the display 110 may be at least partially transparent to allow a user to view the image being displayed, while allowing the user to simultaneously see through the display 110 to also view the user's surrounding environment at the same time.’)
It would have been obvious to one of ordinary skill in the art to have modified Takats with Liu because Liu teaches a feedback device that can be used in conjunction with the system of Takats (Takats teaches the use of spectrometry (See Paragraphs 0029 and 0033 of Takats) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and because it aids in the ability to efficiently identify and diagnose an medical issue (Paragraphs 0002-0003 of Liu).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats (US 2012/0156712) in view of Takats (US 2014/0353488; herein after refer to as TakatsII) and in further view of OuYang et al. (US 2012/0289858).
Regarding claim 5, Takats is silent on the feedback apparatus being mountable to the sampling device. OuYang teaches wherein the feedback apparatus forms part of or is mountable to the sampling device (see integrated display, Paragraphs 0040 and 0114). It would have been obvious to one of ordinary skill in the art to have modified Takats with OuYang .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats (US 2012/0156712) in view of Takats (US 2014/0353488; herein after refer to as TakatsII) and in further view of Williamson et al. (US Patent No. 6024741).
Regarding claim 12, Takats is silent on the haptic feedback. Williamson teaches wherein the feedback device comprises a haptic feedback device arranged and adapted to provide a haptic indication to the operator based on the information (Column 8, Lines 4-7). It would have been obvious to one of ordinary skill in the art to have modified Takats with Williamson since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the feedback system of Takats with that of Williamson and further Williamson teaches the type of feedback as being a design choice (Column 8, Lines 4-7 of Williamson).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats (US 2012/0156712) in view of Takats (US 2014/0353488; herein after refer to as TakatsII) and in further view of Charles (US 2015/0272694).
Regarding claim 14, Takats teaches a feedback apparatus (Abstract; 240) for use with a system that comprises an analyser (130) and a sampling device (11/10), the feedback apparatus comprising: 
a receiver arranged and adapted to receive from the analyser information relating to a sample of a substrate obtained using the sampling device (while Takats does not explicitly teach a receiver element, one would inherently need to exist in order for data from element 130 be transferred to element 240); and 
a feedback device (display/output of 240) arranged and adapted to provide an indication based on the information to an operator of the sampling device whilst the sampling device is within the operator's visual field (Paragraph 0111);

Should Takats be found to be silent on the use of a receiver element, TakatsII teaches a receiver element arranged and adapted to receive from the analyser information relating to a sample of a substrate obtained using the sampling device (Paragraph 0020; through wireless communication).
It would have been obvious to one of ordinary skill in the art to have modified Takats with TakatsII because these are all known elements in data transfer/communication (Paragraph 0020 of TakatsII)
Takats is silent on the optical device with the superimposed image. Charles teaches wherein the visual feedback device comprises an optical device, the visual indication being superimposed or superposed onto an image that contains the sampling device as seen by the operator through the optical device (Paragraph 0289). It would have been obvious to one of ordinary skill in the art to have modified Takats with Charles because it would enhance the situational awareness of the surgeon (Paragraph 0289 of Charles).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats (US 2012/0156712) in view of Liu (US 2016/0248994).
Regarding claim 20, Takats teaches a method of providing feedback (Abstract) comprising:
receiving from an analyser (130) information relating to a sample of a substrate (Paragraphs 0110) obtained using a sampling device (11/10); and 
providing an indication based on the information to an operator of the sampling device whilst the sampling device is within the operator's visual field (Paragraphs 0036 and 0110-0111).
Takats is silent on the claimed visual indication configuration. 

It would have been obvious to one of ordinary skill in the art to have modified Takats with Liu because Liu teaches a feedback device that can be used in conjunction with the system of Takats (Takats teaches the use of spectrometry (See Paragraphs 0029 and 0033 of Takats) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and because it aids in the ability to efficiently identify and diagnose an medical issue (Paragraphs 0002-0003 of Liu).
Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2011/0295250) in view of Liu (US 2016/0248994).
Regarding claim 1, Johnson teaches a feedback apparatus (Abstract) for use with a system that comprises an analyser (15) and a sampling device (12), the feedback apparatus comprising:
a receiver arranged and adapted to receive from the analyser information relating to a sample of a substrate obtained using the sampling device (Paragraph 0027; variety of inputs/outputs to interface with element 15); and 

Johnson is silent on the claimed configuration of a visual feedback device.
Liu teaches a feedback device that can be used in conjunction with the system of Johnson (Johnson teaches the use of spectrometry (See Paragraphs 0007-0009 of Johnson)) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and Liu teaches wherein the feedback device comprises a visual feedback device (110 within 114) arranged and adapted to provide a visual indication to the operator based on the information (Paragraph 0074-0076, 0107-0108, and 0152); and wherein the visual feedback device comprises a projector, the visual indication being, or appearing to the operator to be, projected onto the sampling device and/or onto the substrate (Paragraphs 0076 and 0108; ‘In yet another embodiment, the display 110 may be at least partially transparent to allow a user to view the image being displayed, while allowing the user to simultaneously see through the display 110 to also view the user's surrounding environment at the same time.’)
It would have been obvious to one of ordinary skill in the art to have modified Johnson with Liu because Liu teaches a feedback device that can be used in conjunction with the system of Johnson (Johnson teaches the use of spectrometry (See Paragraphs 0007-0009 of Johnson)) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and because it aids in the ability to efficiently identify and diagnose an medical issue (Paragraphs 0002-0003 of Liu).
Regarding claim 19, Johnson teaches a system (Abstract) comprising:
a sampling device (12); 
an analyser (15); and a feedback apparatus (Abstract), the feedback apparatus comprising:

a feedback device (display of element 19; Paragraph 0027) arranged and adapted to provide an indication based on the information to an operator of the sampling device whilst the sampling device is within the operator's visual field (Paragraphs 0027, 0033, 0041, and 0043).
Johnson is silent on the claimed configuration of a visual feedback device.
wherein the feedback device comprises an optical device, the visual indication being superimposed or superposed onto an image that contains the sampling device as seen by the operator through the optical device. (Examiner notes due to the and/or language this limitation is optional and not required by the claim).
Liu teaches a feedback device that can be used in conjunction with the system of Johnson (Johnson teaches the use of spectrometry (See Paragraphs 0007-0009 of Johnson)) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and Liu teaches wherein the feedback device comprises a visual feedback device (110 within 114) arranged and adapted to provide a visual indication to the operator based on the information (Paragraph 0074-0076, 0107-0108, and 0152); and wherein the visual feedback device comprises a projector, the visual indication being, or appearing to the operator to be, projected onto the sampling device and/or onto the substrate (Paragraphs 0076 and 0108; ‘In yet another embodiment, the display 110 may be at least partially transparent to allow a user to view the image being displayed, while allowing the user to simultaneously see through the display 110 to also view the user's surrounding environment at the same time.’)
It would have been obvious to one of ordinary skill in the art to have modified Johnson with Liu because Liu teaches a feedback device that can be used in conjunction with the system of Johnson (Johnson teaches the use of spectrometry (See Paragraphs 0007-0009 of Johnson)) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 
Regarding claim 20, Johnson teaches a method of providing feedback (Abstract) comprising:
receiving from an analyser information relating to a sample of a substrate obtained using a sampling device (Paragraph 0027; variety of inputs/outputs to interface with element 15); and 
providing an indication based on the information to an operator of the sampling device whilst the sampling device is within the operator's visual field (Paragraphs 0027, 0033, 0041, and 0043).
Johnson is silent on the claimed configuration of a visual feedback.
Liu teaches a feedback device that can be used in conjunction with the system of Johnson (Johnson teaches the use of spectrometry (See Paragraphs 0007-0009 of Johnson)) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 of Liu) and Liu teaches wherein the indication is a visual indication based on the information and the visual indication being, or appearing to an operator of the sampling device to be, projected onto the sampling device and/or onto the substrate (Paragraph 0074-0076, 0107-0108, and 0152); and the visual indication being superimposed or superposed onto an image that contains the sampling device as seen by the operator through the optical device (Paragraphs 0076 and 0108; ‘In yet another embodiment, the display 110 may be at least partially transparent to allow a user to view the image being displayed, while allowing the user to simultaneously see through the display 110 to also view the user's surrounding environment at the same time.’)
It would have been obvious to one of ordinary skill in the art to have modified Johnson with Liu because Liu teaches a feedback device that can be used in conjunction with the system of Johnson (Johnson teaches the use of spectrometry (See Paragraphs 0007-0009 of Johnson)) and Liu teaches an apparatus to be used in conjunction with spectrometry (See Paragraph 0019 .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791